Exhibit 10.2

AMENDMENT NO. 3

TO

THE J. M. SMUCKER COMPANY DEFINED CONTRIBUTION SUPPLEMENTAL

EXECUTIVE RETIREMENT PLAN

(Amended and Restated Effective May 1, 2015)

The J. M. Smucker Company hereby adopts this Amendment No. 3 to The J. M.
Smucker Company Defined Contribution Supplemental Executive Retirement Plan
(Amended and Restated Effective May 1, 2015) (the “Plan”). Words and phrases
used herein with initial capital letters which are defined in the Plan are used
herein as so defined. The provision of this Amendment No. 3 shall be effective
as of the date of execution set forth below.

Section 1

Section 4.8 of the Plan is hereby amended in its entirety to read as follows:

 

  “4.8

[Reserved]”

IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to the Plan to
be executed this 17th day of June, 2020.

 

THE J. M. SMUCKER COMPANY By:  

/s/ Jill R. Penrose

Name:   Jill R. Penrose Title:   Chief People and Administrative Officer

 

1